Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              DETAILED OFFICE ACTION
         This Office action is in response to the papers filed on 27 September 2022.

                                               APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-9; drawn to a method of colleting a cellular product) in the reply filed on 27 September 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

     PRIORITY
The Provisional Applications filed on 06 May 2016 and 03 May 2017 are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nankervis et al. (Concentrating Components of Fluid Circulated Through A Cell Growth Chamber. US2014/0051167 20 February 2014) as evidenced by Dictionary.com (definition: particle).

Nankervis et al. teach a method and system for concentrating components of a fluid circulated through a cell growth chamber (Abstract). The art teaches cells are loaded into a cell expansion system (CES) ([0242]). Cells are expanded in a cell growth chamber that is part of the CES ([0243]). Because the cells are expanded, they are interpreted to release a product as recited in claim 1. Different fluids may be circulated throughout the CES, including a cell growth chamber. The fluid may contain nutrients for promoting the growth of the cells ([0243]). Circulated fluids containing nutrients are interpreted to read on a step of feeding media to the cells. At step 1220, the fluid removed from the cell growth chamber that includes the cells, is circulated across a TFF without exposing it to the ambient environment. Step 1220 may also be performed by pumps, valves and other components of a closed CES such as CES 100, 500, and 600, which directs flow of a fluid exiting a cell growth chamber to a TFF ([0245]). The result of step 1220 is two concentrated fluid components. A first concentrated cell component, includes cells removed from the cell growth chamber at step 1216. A second concentrated fluid component includes other components ([0246]). At step 1236, the concentrated fluid component, which may have been optionally washed or conditioned, is collected. The collection occurs without exposure to the ambient environment ([0252]). It is of note the art teaches said products include molecules such as peptides, proteins, cytokines, growth factors, virions, or other cellular products. Therefor the concentrated components are interpreted to read on a released cellular product. Therefore claim 1 is anticipated (claim 1). 

In other embodiments, CES500 provides a closed system for generating molecules and other cellular products. Cells within growth chamber 501 may generate molecules such as peptides, proteins, cytokines, growth factors, virions, or other cellular products that may be collected and concentrated using concentration subsystem 599, which allows the molecules to be removed and the cells to be returned to the growth chamber 501 to generate additional molecules ([0066]).

CES 600 also provides a closed system for generating molecules, virions, and/or other cellular products. Cells within growth chamber 601 may generate molecules such as proteins, cytokines, growth factors, or other cellular products that may be collected and concentrated using loop 699, which allows the molecules to be removed and the cells to be returned to the growth chamber 601 to generate additional molecules ([0203]).

As evidenced by Dictionary.com, a particle is defined as “a minute portion, piece, fragment, or amount; a tiny or very small bit”. Therefore the molecules identified above are broadly interpreted to be extracellular particles. Therefore claim 2 is included in this rejection (claim 2).

The art teaches fluid is circulated by the disclosed system ([0023]). Fluid that is circulated is interpreted to be replaced. Therefore claim 8 is included in this rejection (claim 8).

Therefore Applicant’s Invention is anticipated as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nankervis et al. in view of Smith et al. (Choosing Serum for Cells in Culture. Biocompare 2015, pages 1-5).

The teachings of Nankervis et al. as set forth above are reiterated. As set forth above, the art teaches different fluids may be circulated throughout the CES, including a cell growth chamber. The fluid may contain nutrients for promoting the growth of the cells ([0243]). 

The art also teaches in some embodiments, cells in loop 699 may be conditioned. The cells begin in suspension throughout the entire IC loop, e.g., 602. In some embodiments, a bag of phosphate buffered saline (PBS) is connected to attachment points 662 and 668. In embodiments, complete media is connected to attachment point 644. Cells may be released from their attachment to growth chamber 601 using trypsin or cellular release biomolecule in the fluid circulated in the chamber 601. This reagent may be neutralized by protein, in embodiments, after removing the cells from the cell growth chamber 601. This can be accomplished, in embodiments, by introducing complete media (base media plus protein (e.g., Fetal Bovine Serum) directly into loop 699 from the air removal chamber 656 ([0102]).

While the art suggests the use of serum in a complete media to neutralize trypsin or release biomolecules, and discloses the use of media containing nutrients, the art does not explicitly teach the use of a cell media containing serum.

Smith teaches serum is a key component for growing and maintaining cells in culture. Containing a mixture of proteins, hormones, minerals and other growth factors, serum is a nutrient boost for cultured cells. It is added to media as a growth supplement (page 1, first paragraph).

It would have been obvious to combine the teachings of the prior art by using serum in a media. One would have been motivated to do so since Nankervis et al. culture cells in a media containing nutrients and Smith teaches serum is a key component for growing and maintaining cells in culture. Because Smith teaches serum contains a mixture of proteins, hormones, minerals and other growth factors, one would use serum to provide nutrients to cultured cells. One would have had a reasonable expectation of success since Nankervis et al. teach complete culture media containing serum can be used in the disclosed system. Therefore claim 9 is rendered obvious (claim 9).

Therefore Applicant’s invention is rendered obvious as claimed.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis et. as evidenced by (National Cancer Institute: definition of viral vector).

Claims 1-2 are rejected on the grounds set forth above. The teachings of Nankervis et. al. are reiterated.

As set forth in the rejection of claim 2 above, the art is interpreted to teach collecting extracellular particles released from cells. While the art teaches “peptides, proteins, cytokines, growth factors, virions, or other cellular products” can be collected and concentrated, the art does not explicitly teach collecting a vesicle (claim 3), exosome (claim 4) or microvesicle (claim 5).

It would have been obvious to collect a vesicle, exosome or microsome using the claimed method. One would have been motivated to do so since Nankervis et. al teach the disclosed system and method can be used to successfully cellular products. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since the art suggests any cellular product can be collected successfully. Therefore claims 3-5 are rendered obvious (claims 3-5).  

As evidenced by the National Cancer Institute, a viral vector is a type of virus. A virion (hence, a virus), as taught by the primary reference is interpreted to encompass a viral vector.

It would have been obvious to collect a viral vector using the claimed method. One would have been motivated to do so since Nankervis et. al teach the disclosed system and method can be used to successfully collect virions and other cellular products. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). Therefore claim 6 is rendered obvious (claim 6).  

The prior art teaches at least a portion of the concentrated fluid component is collected in a container ([0007] [0057] [0060]). The art identifies a bag as being a type of container that can be used in the disclosed system ([0038] [0046] [0073]).

The art is silent as to whether the container the cellular product is collected in can be a bag.

It would have been obvious to collect the cellular product in a bag. One would have been motivated to do so since Nankervis et. al teach bags can be used as containers for collection in the disclosed system. One would have had a reasonable expectation of success since Nankervis teaches various substances can be collected in bags. Therefore claim 7 is rendered obvious as claimed (claim 7).

Therefore Applicant’s invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653